DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer/Double Patenting
The terminal disclaimer filed on Feb. 14, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,442,720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the Examiner withdraws the double patenting rejection of claims 1-7 over claims 1-20 of U.S. Patent No. US 10,442,720 in the office action dated Nov. 18, 2019.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 2 claims the energy of the pulsed laser in the second condition is greater than the energy density of the pulsed laser in the first condition.  This condition is not explicitly stated in the specification.
Claim Interpretation
Applicant has recited in claim 1, a glass substrate including a first surface and a second surface that face each other.  Based on the surfaces disclosed in Fig. 1 and the disclosure in the PGPUB ([0037]), The Examiner interprets the first surface (12) and second surface (14) as the surfaces of the glass sheet opposite each other as the first and second surface that face each other.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art of Atsushi in view of Tsuno have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazunari et al. (JP2000-303172 – hereinafter Kazunari) in view of Sintec (Measurement of Laser Beam Profile and Propagation Characteristics, http://www.sintecoptronics.com/BeamAnalyser.asp, per Wayback Machine available March 2013, 11 pages) and Wang (US 2004/0013951A1).
Regarding claims 1 and 7, Kazunari (Figs. 2a-2d, 3, and [0027]-[0037]) discloses a method of forming a hole in a glass substrate.  The glass substrate comprises a surface (corresponding to a first surface) having a pigment (8) applied as a light absorbing substance and the glass substrate has a bottom having a surface (corresponding to a second surface).  This provides for the claimed steps of preparing and forming.  
Kazunari discloses a recess (9) (corresponding to a concave portion) is formed on the first surface by irradiation with a pulsed laser.  Kazunari ([0028] and [0034]) discloses the focusing diameter of the laser beam (corresponding to a spot diameter) as 10 microns or less producing a through hole 2) (i.e. M-squared value).  Therefore, the spot diameter disclosed by Kazunari can be expressed by the formula (i), since formula (i) is a known mathematical concept for the spot diameter in laser applications, as taught by Sintec.
Kazunari ([0024], [0033]-[0037] and Figs.2a-2d and Fig. 3) further discloses a first pulse train p1 and a second pulse train p2, the first pulses p1 have a smaller peak output than pulses p2 and when the first pulse is applied pigment (8) absorbs the laser energy and creates a high temperature, high-pressure plasma state on the glass substrate and the surface layer of the glass substrate (6) is partially melted by this plasma and evaporated to form recess (9) and the relatively volatile components contained in the glass material evaporates first, and the composition of the modified layer is changed and contains components that easily absorb the laser.  Therefore, when the second subsequent pulses are irradiated the processing alteration layer (i.e. modified layer) absorbs the laser energy and evaporates or scatters, and the processing hole grows and continued pulse irradiation forms a through hole.  Therefore, based on the additional disclosure by Kazunari, it would be obvious to a person having ordinary skill in the art, the energy density of the pulsed laser in the first condition is selected to less than or equal to the processing threshold of the glass substrate and forming the hole by irradiating the pulsed laser onto the 
Kazunari fails to specifically state the depth d of the concave portion d is greater than or equal to 0.7 times the diameter of the concave portion.  However, Wang (Figs. 1A-1B and [0032]-[0036]) discloses a method of forming a hole or groove in a transparent material (1) with a light-absorbing layer (2).  Wang discloses a pulsed laser beam applied to the surface of the transparent material (1) and forming a hole in the light absorbing layer and repeated application of the laser beam to provide for a hole (1a) in the transparent material.  Wang discloses the hole (1a) may have a cross section in the form of a trapezoid, semi-circle, U-shape, or V-shape and Wang ([0056]) discloses a hole having a diameter of 1 micron and a depth of 1 micron.  A hole having 1 micron diameter and 1 micron depth provides for a hole shape of a semi-circle (i.e. concave portion) with a depth that is 1 times the diameter.  Therefore, based on the additional teachings of Wang, it would be obvious to a person having ordinary skill in the art, when subsequent pulses (i.e. repeated application) are irradiated additional absorption, melting, and evaporation occurs to provide for a concave portion depth (d), and the depth is based on the desired shape and number of subsequent pulses, and it would be obvious to a person having ordinary skill in the art, the subsequent pulses, as taught by Kazunari and Wang provides for a desired shape, such as a concave portion having a depth (d) that is greater than or equal to 0.7 times the concave portion diameter.
Regarding claims 2 and 14, as discussed in the rejection of claim 1 above, Kazunari discloses a spot size of 10 microns or less [0020], which is within Applicant’s claimed range of less than or equal to 15 microns, as claimed in claim 14, and based on the disclosure of the laser absorbing pigment layer and the laser absorbing alteration (i.e. modified layer), it would be obvious the energy density of the pulsed laser in the first condition is less than the processing threshold value of the glass substrate and the 
Regarding claims 3 and 10, in addition to the rejection of claims 1 and 2 above, Kazunari (Fig. 3 and [0037]) discloses laser oscillation signals having different pulse widths and pulse p2 having a larger peak output.  Therefore, it would be obvious to a person having ordinary skill in the art this provides for a pulse train of the pulsed laser in the second condition is modulated (i.e. controlled).
Regarding claims 5 and 12, as discussed in the rejection of claims 1 and 2 above, Kazunari discloses through holes formed having a diameter ranging from 20 to 30 microns.  Therefore, it would be obvious to a person having ordinary skill in the art the concave portion having a diameter ranging from 20 to 30 microns, which is within applicant’s claimed range of from 3 microns to 30 microns.
Regarding claims 6 and 13, as discussed in the rejection of claims 1 and 2 above, it would be obvious to a person having ordinary skill in the art that as subsequent pulses are irradiated additional absorption, melting, and evaporation occurs to provide for a claimed concave portion depth d that is greater than or equal to 0.7 times the concave portion diameter.  Further, as discussed in the rejection of claim 5 above, it would be obvious to a person having ordinary skill in the art the concave portion diameter ranging from 20 to 30 microns.  Additionally, as discussed in the rejection of claims 1 and 2 above, Wang discloses a pulsed laser beam applied to the surface of the transparent material (1) and forming a hole in the light absorbing layer and repeated application of the laser beam to provide for a hole (1a) in the transparent material.  Wang discloses the hole (1a) may have a cross section in the form of a trapezoid, semi-circle, U-shape, or V-shape and specifically discloses a semi-circle (i.e. concave 
Regarding claims 8 and 19, as discussed in the rejection of claim 1 above, Kazunari discloses a spot diameter of 10 microns or less, which is within Applicant’s claimed range of less than 15 microns, as claimed in claim 19.   Kazunari fails to disclose the energy density of the pulsed laser in the second condition is less than the energy density of the pulsed laser in the first condition.  However, Wang ([0038]) discloses in order to process the transparent material with a low energy laser beam and to efficiently produce heat at the interface BF between the transparent material (1) and the light-absorbing layer (2), the thickness of the light absorbing layer (t) is appropriately set depending on the kind of laser beam used for process.  The intensity of the laser beam is determined by the thickness of the light absorbing layer.  Therefore, it would be obvious to a person having ordinary skill in the art, that depending on the light-absorbing layer thickness and its properties, that the energy density of the pulsed layer in the second condition less than the energy density of the pulsed laser in the first condition due to the thickness of the light-absorbing layer affecting the intensity of the laser beam required.
Regarding claim 9, as discussed in the rejection of claim 1 above, Kazunari discloses recess (9) and the relatively volatile components contained in the glass material evaporates first, and the composition of the modified layer is changed and contains components that easily absorb the laser, and therefore, it would be obvious to a person having ordinary skill in the art, with the modified layer comprising components that easily absorb, there is a second condition such that the energy density of the pulsed laser is less than or equal to a processing threshold value of the glass substrate, wherein the energy density of the pulsed laser in the second condition differs from the energy density of the pulsed laser in the first condition.  While Kazunari fails to state the second condition is from 1/10 to ½ of the threshold value of the glass, it would be obvious to a person having ordinary skill in the art that the second condition is a result effective variable based on the components of the modified layer that easily absorb the laser.  Therefore, through routine experimentation of a result effective variable, it would be obvious to a person having ordinary skill in the art, the second condition could be from 1/10 to ½ of the threshold value of the glass, since the modified layer comprises components that easily absorb the laser compared to the glass substrate.
Regarding claim 15, in addition to the rejection of claims 1 and 8 above, Kazunari (Fig. 3 and [0037]) discloses laser oscillation signals having different pulse widths and pulse p2 having a different peak output.  Therefore, it would be obvious to a person having ordinary skill in the art this provides for a pulse train of the pulsed laser in the second condition is modulated (i.e. controlled).
Regarding claims 17, as discussed in the rejection of claims 1 and 8 above, Kazunari discloses through holes formed having a diameter ranging from 20 to 30 microns.  Therefore, it would be obvious to a person having ordinary skill in the art the concave portion having a diameter ranging from 20 to 30 microns, which is within applicant’s claimed range of from 3 microns to 30 microns.
Regarding claim 18, as discussed in the rejection of claims 1 and 8 above, it would be obvious to a person having ordinary skill in the art that as subsequent pulses are irradiated additional absorption, .  
 Claims 4, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazunari et al. (JP2000-303172 – hereinafter Kazunari) in view of Sintec (Measurement of Laser Beam Profile and Propagation Characteristics, http://www.sintecoptronics.com/BeamAnalyser.asp, per Wayback Machine available March 2013, 11 pages) as applied to claims 1, 2, and 8 above, and further in view of Atsushi (JP2002028799A).   
Regarding claims 4, 11 and 16, Kazunari discloses a YAG laser, YLF laser, or a YVO laser and Atsushi (Figures and [0021]) discloses ([0007] and [0021]) laser processing a glass substrate with light absorbing material and the YAG laser having a base wavelength of 1064 nm and YAG harmonic wavelengths of 632 nm, 355 nm, 266 nm, and 213 nm.  Therefore, it would be obvious to a person having ordinary skill in the art, a pulse train of the pulsed laser in the second condition with a YAG laser having a base wavelength of 1064 nm or harmonic wavelengths of 632 nm, 355 nm, and 213 nm, which is within Applicant’s claimed range of the wavelength is less than or equal to 1200 nm.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LISA L HERRING/               Primary Examiner, Art Unit 1741